Citation Nr: 0302971	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  02-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

(The issue of entitlement to service-connection for headaches 
will be addressed by the Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision which, in 
pertinent part, determined that new and material evidence to 
reopen the claim of service connection for bilateral hearing 
loss had not been submitted.  The September 2001 RO decision 
also denied service connection for tinnitus.  

A Board hearing was held in October 2002, before the Board 
Member signing this document.  The Board Member had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  

The Board is undertaking additional development on the issue 
of service connection for headaches pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.  

2.  In a March 1973 rating decision, the RO denied service 
connection for hearing loss; he was notified of that decision 
the same month, and did not initiate an appeal.  

2.  Evidence received since the March 1973 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.  

3.  It has not been shown, by competent evidence, that the 
veteran has tinnitus related to service or any in-service 
occurrence or event.  Any tinnitus was initially medically 
shown many years after service.  


CONCLUSIONS OF LAW

1.  The unappealed March 1973 rating decision is final.  38 
U.S.C.A. §§ 7105(c), 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, and 20.1103 (2002).  

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§  5108, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2002), 3.156(a) 
(2001).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The Board has therefore reviewed this case 
with the provisions of those laws in mind, and finds that 
VA's duty to assist the appellant in developing the evidence 
pertinent to the claims has been met.  In this regard, the 
Board notes that the veteran has undergone VA examination and 
pertinent medical treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in May 2001.  Moreover, in 
correspondence dated in January 2001 and May 2001, the RO 
specifically informed the veteran of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002).  As all records 
that can be obtained have been obtained, there is no more 
specific notice indicated in this case.  As it appears that 
all pertinent evidence has been obtained, the Board finds 
that the claims are ready to be reviewed on the merits.  See 
VCAA.  


I.  Factual Background

A review of the veteran's service medical records reflects 
that the October 1967 entrance examination report noted 
"impairment of hearing"; however, the notation was later 
crossed out.  It was noted that he was re-examined in 
February 1968.  Audiometric testing at that time revealed 
pure tone thresholds in the right ear recorded at 0, 0, 15, 
and 0 decibels at 500, 1000, 2000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 15, 15, 15, and 0 decibels at the same 
frequencies.  On separation examination in December 1969, his 
ears were clinically normal.  Audiometric readings reflected 
thresholds in the right ear of 15, 15, 5, and 5 decibels at 
500, 1000, 2000, and 4000 hertz, respectively.  The left ear 
thresholds were 20, 20, 15 and 10 decibels at the same 
frequencies.  

A private audiogram conducted in December 1999 reflects 
thresholds in the right ear at 30, 45, 30, and 25 decibels at 
500, 1000, 2000, and 4000 hertz, respectively.  Thresholds in 
the left ear were 30, 40, 25, and 35 decibels at the same 
frequencies.  

In an April 2000 medical statement, Regina Quinain, M.D. 
noted that audiology evaluation of the veteran revealed 
bilateral sensorineural hearing loss which could require 
hearing aids in the future.  The doctor indicated that the 
veteran's hearing loss could be attributed to exposure to 
occupational noise, including work in an artillery unit 
during military service.  

On September 2000 VA audio examination, pure tone thresholds 
in the right ear were recorded at 55, 45, 45 and 50 decibels 
at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 49.  In the 
left ear, pure tone thresholds were 45, 35, 45, and 50 at the 
same frequencies.  The average pure tone threshold for the 
left ear was 44.  Speech recognition scores were 86 percent 
in the right ear and 88 percent in the left ear.  The 
diagnostic assessment was moderate, bilateral sensorineural 
hearing loss.  It was noted that the veteran described 
constant, bilateral tinnitus that produced little affect on 
his daily living.  The examiner remarked that review of the 
veteran's claims file revealed no significant change in the 
thresholds between the service entrance and separation 
examinations, and that hearing status on both examinations 
was within normal limits.  The examiner related that 
absolutely no change was noted on the separation examination 
to suggest or foreshadow noise-related changes in hearing nor 
did thresholds on the current examination demonstrate those 
consistent with expected patterns of noise exposure related 
hearing loss.  The examiner opined that it was unlikely that 
his current hearing loss was related to military service.  

A September 2000 VA tinnitus worksheet reflected the 
veteran's claim that his bilateral tinnitus was constant and 
had its onset during military service.  He related that his 
tinnitus caused annoyance in his daily living but that he had 
adjusted.  

Lay statements from the veteran's family and friends were 
received in September 2000 and in June 2001.  The statements 
reflect, in pertinent part, that the veteran's hearing loss 
was related to active service.  It was noted that the 
veteran's hearing had deteriorated significantly since his 
period of active duty.  

During the October 2002 Board hearing, the veteran testified 
that he served in an artillery unit during service.  He said 
that he wore earplugs when firing weapons but that they were 
ineffective.  He said that he first noticed hearing 
difficulties during active duty but did not seek medical 
attention  He said that ringing in his ears began in 1969.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

A.  New and Material Evidence

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

The Board  notes that amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present claim was filed prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 (2001) 
detailed below.  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled. See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, service connection for hearing loss was denied 
in a March 1973 RO decision.  The veteran was notified the 
same month and did not appeal the RO determination.  As a 
timely appeal of this adverse action was not submitted, the 
Board concludes that the RO's March 1973 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  
The evidence of record at that time essentially consisted of 
service medical records which reflected that his hearing was 
within normal limits.  The RO noted that a claimed hearing 
loss disability was not shown by the evidence of record.  

Evidence submitted since the final March 1973 RO decision, 
consists of a December 1999 private audiometric examination 
which shows a current hearing loss disability.  While the 
examination report is "new," in the sense that it was not 
previously considered, when presented alone, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (2001).  In addition, the April 
2000 statement from Dr. Quinain was submitted which notes 
that the veteran's current hearing loss "could" be 
attributable to military noise exposure.  While the evidence 
submitted may be new, the doctor's equivocal medical 
statement is not material evidence as it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

Also of record since the March 1973 RO decision is the 
September 2000 VA audiological examination which reflected a 
diagnosis of moderate sensorineural hearing loss, 
bilaterally.  The examiner indicated that review of the 
service medical records reflected no changes which would 
suggest or foreshadow noise-related hearing loss. It was 
noted that it as unlikely that the veteran's current hearing 
loss was related to military service.  Thus, the VA 
examiner's opinion does not link the veteran's current 
hearing loss to active service.  In this regard, it is noted 
that although the evidence submitted may be new, the VA 
examiner's medical opinion is not material evidence as it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

To the extent that the veteran has submitted various 
statements in an attempt to establish that his current 
hearing loss disability was incurred during service, the 
Board notes that the statements were not offered by those 
possessing the appropriate medical expertise and training to 
competently offer opinions as to whether he currently has a 
hearing loss disability incurred during his active military 
service. Thus, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported lay 
statements, though new, can never serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, in the absence of any competent evidence which 
provides that a relationship exists between the veteran's 
current hearing loss disability and his period of active 
duty, the claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  


B.  Service Connection for Tinnitus

The veteran claims that he currently has constant, bilateral 
tinnitus which began during service.  In this regard, the 
Board notes that the service medical records do not include 
any complaints, findings, or diagnoses pertaining to 
tinnitus.  The first post-service record reflecting 
complaints of tinnitus is dated in September 2000, many years 
after his discharge from active duty.  In this case, the 
veteran has not submitted any competent evidence showing a 
connection between any present tinnitus and military service.  

The Board has also considered lay statements and testimony 
which maintains that the veteran's current tinnitus began 
during service.  Although such statements and testimony are 
probative of symptomatology, they do not constitute competent 
or credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Such assertions are not deemed to be credible in light of the 
other objective evidence of record showing no findings or 
complaints of tinnitus until many years after service.  The 
veteran lacks the medical expertise to offer an opinion as to 
the existence of the disability, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence that his current tinnitus is 
related to service, service connection is not warranted.  
Consequently, service connection for tinnitus is denied.  
Since the preponderance of the evidence is against allowance 
of the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence sufficient to reopen the claim for 
service connection for bilateral hearing loss not having been 
submitted, the appeal is denied.  

Service connection for tinnitus is denied.  




____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

